 
Exhibit 10.15

NEITHER THIS SECURITY NOR THE SECURITY INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.




Warrant No. W-_________




Void after 5:00 p.m., Eastern Standard Time on ___________, 20_____


COMMON STOCK PURCHASE WARRANT




Lifesciences Opportunities Incorporated, a Florida corporation (the “Company”),
hereby certifies that, for value received, ______________________, located at
__________________  (the “Warrant Holder”) is the owner of the number of common
stock purchase warrants (“Warrants”) which entitles the holder thereof to
purchase, at any time during the period commencing on the Commencement Date (as
defined herein) and ending on the Expiration Date (as defined herein),
____________ (_____) fully paid and non-assessable shares of common stock, par
value $.0001 per share (“Common Stock”), of the Company at a purchase price
equal to the Exercise Price (as defined below) in lawful money of the United
States of America in cash, subject to adjustment as hereinafter provided.


1. WARRANT; EXERCISE PRICE.


1.1 This Warrant is issued pursuant to a Subscription Agreement dated as of the
date hereof, by and among the Company and the Warrant Holder (the “Subscription
Agreement”).


1.2 Each Warrant shall entitle the Warrant Holder to purchase one share of
Common Stock (individually, a “Warrant Share” severally, the “Warrant Shares”).


1.3 The purchase price payable upon exercise of each Warrant (the “Exercise
Price”) shall be $1.00 per Warrant Share. Notwithstanding the foregoing, the
Exercise Price and number of Warrant Shares purchasable pursuant to each Warrant
are subject to adjustment as provided in Section 8.


 
 

--------------------------------------------------------------------------------

 
2. EXERCISE OF WARRANT; EXPIRATION DATE.


2.1 This Warrant is exercisable at any time and from time to time commencing the
date hereof (“Commencement Date”) and ending at 5:00 p.m., Eastern Time on
___________, 20____ (the “Expiration Date”), in whole or from time to time in
part, at the option of the Warrant Holder, upon surrender of this Warrant to the
Company together with a duly completed Notice of Exercise in the form attached
hereto and payment of an amount equal to the then applicable Exercise Price
multiplied by the number of Warrant Shares then being purchased upon such
exercise.


2.2 Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant
shall have been surrendered to the Company as provided in Section 2.1. At such
time, the person or persons in whose name or names any certificates for Warrant
Shares shall be issuable upon such exercise as provided in Section 2.3 below
shall be deemed to have become the holder or holders of record of the Warrant
Shares represented by such certificates.


2.3 Within five business days after the exercise of the purchase right
represented by this Warrant, the Company at its expense will use its reasonable
best efforts to cause to be issued in the name of, and delivered to, the Warrant
Holder, or, subject to the terms and conditions hereof, to such other individual
or entity as such Warrant Holder (upon payment by such Warrant Holder of any
applicable transfer taxes) may direct:


(a) a certificate or certificates for the number of full Warrant Shares to which
such Warrant Holder shall be entitled upon such exercise, and


(b) in case such exercise is in part only, a new Warrant or Warrants (dated the
date hereof) of like tenor, stating on the face or faces thereof the number of
Warrant Shares currently stated on the face of this Warrant minus the number of
such Warrant Shares purchased by the Warrant Holder upon such exercise as
provided in Section 2.2 (in each case prior to any adjustments made thereto
pursuant to the provisions of this Warrant).


3. REGISTRATION AND TRANSFER ON COMPANY BOOKS.


3.1 The Company (or an agent of the Company) will maintain a register containing
the names and addresses of the Warrant Holders. Any Warrant Holder may change
its, his or her address as shown on the Warrant register by written notice to
the Company requesting such change.


3.2 The Company shall register upon its books any transfer of a Warrant upon
surrender of same as provided in Section 5.


4. RESERVATION OF WARRANT SHARES. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such Warrant Shares and other stock, securities and property, as from time to
time shall be issuable upon the exercise of this Warrant.


 
2

--------------------------------------------------------------------------------

 
5. EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OR MUTILATION OF WARRANTS. This
Warrant is exchangeable, without expense, at the option of the Warrant Holder,
upon presentation and surrender hereof to the Company for other warrants of
different denominations entitling the holder thereof to purchase in the
aggregate the same number of Warrant Shares purchasable hereunder. Subject to
the terms of Sections 6 and 7, upon surrender of this Warrant to the Company at
its principal office or at the office of its transfer agent, if any, with the
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall be promptly canceled. Subject to the terms of Sections 6 and
7, this Warrant may be divided or combined with other Warrants which carry the
same rights upon presentation hereof at the principal office of the Company
together with a written notice specifying the names and denominations in which
new Warrants are to be issued and signed by the Warrant Holder hereof. The term
“Warrant” as used herein includes any Warrants into which this Warrant may be
divided or exchanged. Upon receipt by the Company of reasonable evidence of the
ownership of and the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, of indemnity reasonably satisfactory
to the Company, or, in the case of mutilation, upon surrender and cancellation
of the mutilated Warrant, the Company shall execute and deliver in lieu thereof
a new Warrant of like tenor and date representing an equal number of Warrants.


6. LIMITATION ON EXERCISE AND SALES.


6.1 Each holder of this Warrant acknowledges that this Warrant and the Warrant
Shares have not been registered under the Securities Act, as of the date of
issuance hereof. This Warrant may only be transferred in compliance with this
Section 6 and Section 7. The Company shall be under no obligation to issue the
Warrant Shares covered by such exercise unless and until the Warrant Holder
shall have executed the form of exercise annexed hereto that states that at the
time of such exercise that it is then an “accredited investor” within the
meaning of Rule 501 of Regulation D, is acquiring such Warrant Shares for its
own account, and will not transfer the Warrant Shares unless pursuant to an
effective and current registration statement under the Securities Act or an
exemption from the registration requirements of the Securities Act and any other
applicable restrictions, in which event the Warrant Holder shall be bound by the
provisions of a legend or legends to such effect that shall be endorsed upon the
certificate(s) representing the Warrant Shares issued pursuant to such exercise.
In such event, the Warrant Shares issued upon exercise hereof shall be imprinted
with a legend in substantially the form provided in Section 7.2.


6.2 Warrant Holder represents and warrants that it is acquiring this Warrant for
its own account, for purposes of investment, and not with a view to, or for sale
in connection with, any distribution thereof within the meaning of the
Securities Act and the rules and regulations promulgated thereunder. Warrant
Holder represents, warrants and agrees that it will not sell, exercise, transfer
or otherwise dispose of this Warrant (or any interest therein) or any of the
Warrant Shares purchasable upon exercise hereof, except pursuant to (i) an
effective registration statement under the Securities Act and applicable state
securities laws or (ii) an opinion of counsel, satisfactory to Company, that an
exemption from registration under the Securities Act and such laws is available.
Warrant Holder further acknowledges and agrees that Company is not required,
legally or contractually, so to register or qualify the Warrant or such Warrant
Shares or to take any action to make such an exemption available. Warrant Holder
understands that Company will be relying upon the truth and accuracy of the
representations and warranties contained in this Section 6 in issuing this
Warrant and such Warrant Shares without first registering the issuance thereof
under the Securities Act or qualifying or registering the issuance thereof under
any state securities laws that may be applicable.


 
3

--------------------------------------------------------------------------------

 
6.3 Warrant Holder acknowledges that (i) there is not now, and there may not be
in the future, any public market for the Warrant or the Warrant Shares, (ii)
although there currently is not a public trading market for the Warrant Shares,
there can be no assurance that any such market will be created and sustained,
and (iii) there can be no assurance that Warrant Holder will be able to
liquidate its investment in Company. Warrant Holder represents and warrants that
it is familiar with and understands the terms and conditions of Rule 144
promulgated under the Securities Act.


6.4 Warrant Holder represents and warrants to Company that (i) it has such
knowledge and experience in financial and business matters as is necessary to
enable it to evaluate the merits and risks of any investments in Company and is
not utilizing any other person to be a purchaser representative in connection
with evaluation of such merits and risks; and (ii) it has no need for liquidity
in an investment in Company and is able to bear the risk of that investment for
an indefinite period and to afford a complete loss thereof.


6.5 Warrant Holder represents and warrants that it has had access to, and has
been furnished with, all of the information it has requested from Company and
has had an opportunity to review the books and records of Company and to discuss
with management and members of the board of directors of Company the business
and financial affairs of Company.


6.6 Warrant Holder agrees that at the time of each exercise of this Warrant,
unless the issuance of Warrant Shares issuable thereupon is pursuant to an
effective registration statement under the Securities Act and under applicable
state blue sky laws, Warrant Holder will provide Company with a letter embodying
the representations and warranties set forth in Sections 6.2 through 6.5, in
form and substance reasonably satisfactory to Company, and agrees that the
certificate(s) representing any securities issued to it upon any exercise of
this Warrant may bear such restrictive legend as Company may deem necessary to
reflect the restricted status of such securities under the Securities Act unless
Company shall have received from Warrant Holder an opinion of counsel to Warrant
Holder, reasonably satisfactory in form and substance to Company and its
counsel, that such restrictive legend is not required.


 
4

--------------------------------------------------------------------------------

 
7. TRANSFER RESTRICTIONS.


7.1 If, at the time of the surrender of this Warrant in connection with any
transfer of this Warrant, the transfer of this Warrant shall not be registered
pursuant to an effective registration statement under the Securities Act and
under applicable state securities or blue sky laws, the Company may require, as
a condition of allowing such transfer (i) that the Warrant Holder or transferee
of this Warrant, as the case may be, furnish to the Company a written opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions and reasonably satisfactory to
counsel for the Company) to the effect that such transfer may be made without
registration under the Securities Act and under applicable state securities or
blue sky laws, (ii) that the holder or transferee execute and deliver to the
Company an investment letter in form and substance acceptable to the Company,
(iii) that transferee agree in writing with the Company to be bound by the terms
and conditions of this Warrant applicable to the Warrant Holder and (iv) that
the transferee be an “accredited investor” as defined in Regulation D
promulgated under the Securities Act.


7.2 The Warrant Shares issuable on the exercise of the Warrant shall bear the
following legend:


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION, OR THE SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.


7.3 The Holder acknowledges that the Warrant Shares acquired upon the exercise
of this Warrant, if not registered, will have restrictions upon resale imposed
by state and federal securities laws.


8. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES DELIVERABLE. The
Exercise Price and the number of Warrant Shares purchasable pursuant to each
Warrant shall be subject to adjustment from time to time as hereinafter set
forth in this Section 8:


 
5

--------------------------------------------------------------------------------

 
8.1 In case, prior to the expiration of this Warrant by exercise or by its
terms, the Company shall issue any additional shares of Common Stock as a
dividend or subdivide the number of outstanding shares of Common Stock into a
greater number of shares of Common Stock, then in either of such cases, the then
applicable Exercise Price per Warrant Share purchasable pursuant to this Warrant
in effect at the time of such action shall be proportionately reduced and the
number of Warrant Shares at that time purchasable pursuant to this Warrant shall
be proportionately increased; and conversely, in the event the Company shall
reduce the number of outstanding shares of Common Stock by combining such shares
into a smaller number of shares of Common Stock then, in such case, the then
applicable Exercise Price per Warrant Share purchasable pursuant to this Warrant
in effect at the time of such action shall be proportionately increased and the
number of Warrant Shares at that time purchasable pursuant to this Warrant shall
be proportionately decreased.
 
8.2 In case, prior to the expiration of this Warrant by exercise or by its
terms, the Company shall be recapitalized by reclassifying its outstanding
shares of Common Stock, or the Company or a successor entity (“successor
Entity”) shall consolidate or merge with or convey all or substantially all of
its or of any successor Entity’s property and assets to any other Entity or
Entities (any such other Entities being included within the meaning of the term
“successor Entity” hereinbefore used in the event of any consolidation or merger
of any such other Entity with, or the sale of all or substantially all of the
property of any such other Entity to, another Entity or Entities), then, as a
condition of such recapitalization, consolidation, merger or conveyance, lawful
and adequate provision shall be made whereby the holder of this Warrant shall
thereafter have the right to purchase, upon the same basis and on the otherwise
same terms and conditions specified in this Warrant, in lieu of the Warrant
Shares theretofore purchasable upon the exercise of this Warrant, such shares of
stock, securities or assets, as may be issued or payable with respect to, or in
exchange for, the number of Warrant Shares theretofore purchasable upon the
exercise of this Warrant had such recapitalization, consolidation, merger, or
conveyance not taken place, and the exercise price for which shall have been
appropriately adjusted, if necessary, to reflect the number of securities which
the Warrant Holder is entitled to purchase in exchange for such Warrant; and in
any such event, the rights of the Warrant Holder to any adjustment in the number
of Warrant Shares purchasable upon the exercise of this Warrant, as herein
provided, shall continue and be preserved in respect of any securities which the
Warrant Holder becomes entitled to purchase.


8.3 In case the Company at any time while this Warrant shall remain unexpired
and unexercised shall sell all or substantially all of its property or dissolve,
liquidate, or wind up its affairs, lawful provision shall be made as part of the
terms of any such sale, dissolution, liquidation or winding up, so that the
holder of this Warrant may thereafter receive upon exercise hereof in lieu of
each Warrant Share that it would have been entitled to receive, the same kind
and amount of any securities or assets as may be issuable, distributable or
payable upon any such sale, dissolution, liquidation or winding up with respect
to each share of Common Stock of the Company, provided, however, that in any
case of any such sale or of dissolution, liquidation or winding up, the right to
exercise this Warrant shall terminate on a date fixed by the Company; such date
so fixed to be not earlier than 5:00 p.m., Eastern Time, on the forty-fifth day
next succeeding the date on which notice of such termination of the right to
exercise this Warrant has been given by mail to the registered holder of this
Warrant at its address as it appears on the books of the Company.


 
6

--------------------------------------------------------------------------------

 
8.4 If the Company shall at any time prior to the expiration of this Warrant
issue any shares of Common Stock or securities convertible into shares of Common
Stock to a person other than the Warrant Holder for a consideration per share of
Common Stock (the “Offer Price”), less than the Exercise Price in effect at the
time of such issuance, then the Exercise Price shall be immediately reset to
such lower Offer Price. The Exercise Price, as so adjusted, shall be readjusted
in the same manner upon the happening of any successive event or events
described herein in this Section 8. Notwithstanding the foregoing, no adjustment
will be made under this Section 8.4 in respect of any “Excluded Securities.”
“Excluded Securities” means any shares of Common Stock or Common Stock
equivalents issued or issuable to any persons and entities arising from any (i)
issuance of securities pursuant to any stock option or equity incentive plan of
the Company, (ii) any securities issued in connection with the acquisition of
assets, stock purchase or merger whereby the Company is the surviving
corporation, (iii) issuance of any securities pursuant to any subsequent
agreement between Warrant Holder or any of its affiliates, and the Company, and
(iv) issuances of shares of Common Stock or other securities arising from any
existing obligation of the Company prior to the date of this Warrant.


No adjustment in the per Warrant Share Exercise Price shall be required unless
such adjustment would require an increase or decrease in the Exercise Price by
at least $0.01; provided, however, that any adjustments that by reason of this
subsection are not required to be made shall be carried forward and taken into
account in any subsequent adjustment. All calculations under this Section 8
shall be made to the nearest cent or to the nearest 1/100th of a share, as the
case may be.


9. VOLUNTARY ADJUSTMENT BY THE COMPANY. The Company may, at its option, at any
time during the term of the Warrants, reduce the then current Exercise Price to
any amount deemed appropriate by the Board of Directors of the Company and/or
extend the date of the expiration of the Warrants.


10. RIGHTS OF THE HOLDER. The Warrant Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder of the Company, either at law or equity,
and the rights of the Warrant Holder are limited to those expressed in this
Warrant and are not enforceable against the Company except to the extent set
forth herein. This Warrant does not entitle the Holder to any voting rights or
other rights as a shareholder of the Company prior to the Exercise Date and then
only with respect to the Warrant Shares to be issued with respect thereto.


11. NOTICES OF RECORD DATE. In case:


11.1 the Company shall take a record of the holders of its shares of Common
Stock (or other stock or securities at the time deliverable upon the exercise of
this Warrant) for the purpose of entitling or enabling them to receive any
dividend or other distribution, or to receive any right to subscribe for or
purchase any shares of Common Stock or any other securities, or to receive any
other right, or


11.2 of any capital reorganization of the Company, any reclassification of the
equity capital of the Company, any consolidation or merger of the Company with
or into an Entity or other entity (other than a consolidation or merger in which
the Company is the surviving entity), or any transfer of all or substantially
all of the assets of the Company, or


 
7

--------------------------------------------------------------------------------

 
11.3 of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company,


then, and in each such case, the Company will mail or cause to be mailed to the
Warrant Holder a notice specifying, as the case may be, (i) the date on which a
record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(ii) the effective date on which such reorganization, reclassification,
consolidation, merger, transfer, dissolution, liquidation or winding-up is to
take place, and the time, if any is to be fixed, as of which the holders of
record of shares of Common Stock (or such other stock or securities at the time
deliverable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, transfer, dissolution, liquidation or winding-up. Such
notice shall be mailed at least ten days prior to the record date or effective
date for the event specified in such notice, provided that the failure to mail
such notice shall not affect the legality or validity of any such action.


12. REGISTRATION RIGHTS. The Holder of this Warrant has been granted certain
registration rights by the Company. These registration rights are set forth in a
Registration Rights Agreement entered into by the Company and Holder dated as of
even date of this Warrant.


13. SUCCESSORS. The rights and obligations of the parties to this Warrant will
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, assigns, pledgees, transferees and purchasers.




14. CHANGE OR WAIVER. Any term of this Warrant may be changed or waived only by
an instrument in writing signed by the party against whom enforcement of the
change or waiver is sought.


15. HEADINGS. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant. Wherever possible, each provision of this Warrant shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Warrant shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provisions or the
remaining provisions of this Warrant.


16. GOVERNING LAW. This Warrant shall be governed by and construed in accordance
with the laws of the State of Florida. Any action or litigation brought by
either party against the other concerning the transactions contemplated by this
Warrant shall be brought only in the state courts or in the federal courts
located in the State of Florida. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.


 
8

--------------------------------------------------------------------------------

 
17. MAILING OF NOTICES, ETC. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given one (1) business day after delivery to an overnight carrier with
instructions to deliver to the applicable address set forth below, or, if sent
by facsimile, upon receipt of a confirmation of delivery:


Registered Holder: 


To his or her last known address as indicated on the Company’s books and
records.


The Company:  
Lifesciences Opportunities Incorporated
8447 Wilshire Blvd., Suite 102
Beverly Hills, CA 90211
Attention: Chief Executive Officer
 






[Signature Page Follows]


 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of ______________, 2008.





 
LIFESCIENCES OPPORTUNITIES INCORPORATED


By: ______________________________
Name:
Title:  







 
10

--------------------------------------------------------------------------------

 
 



 
Notice of Exercise
To Be Executed by the Warrant Holder
In Order to Exercise Warrants



TO: Lifesciences Opportunities Incorporated


The undersigned hereby: (1) irrevocably subscribes for and offers to purchase
__________ shares of common stock (“Warrant Shares”), of Lifesciences
Opportunities Incorporated, pursuant to Warrant No. ___ heretofore issued to
___________________ dated _____________, 20____ and (2) encloses a cash payment
of $__________ representing the aggregate exercise price for such Warrant
Shares.




The undersigned hereby represents and warrants to the Company that it is an
“Accredited Investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), and is
acquiring these securities for its own account and not with a view to, or for
sale in connection with, any distribution thereof, nor with any present
intention of distributing or selling the same. The undersigned further
represents that it does not have any contract, agreement, understanding or
arrangement with any person to sell, transfer or grant the Warrant Shares
issuable under this Warrant. The undersigned understands that the securities it
will be receiving are “restricted securities” under Federal securities laws
inasmuch as they are being acquired from Lifesciences Opportunities
Incorporated, in transactions not including any public offering and that under
such laws, such securities may only be sold pursuant to an effective and current
registration statement under the Securities Act or an exemption from the
registration requirements of the Securities Act and any other applicable
restrictions, in which event a legend or legends will be placed upon the
certificate(s) representing the Warrant Shares issuable under this Warrant
denoting such restrictions. The undersigned understands and acknowledges that
the Company will rely on the accuracy of these representations and warranties in
issuing the securities underlying the Warrant.




Date:  ________________________________________________________________________


Warrant Holder Name: __________________________________________________________


Taxpayer Identification
Number: ____________________________________________________


By: __________________________________________________________________________


Printed Name: _________________________________________________________________


Title:  ________________________________________________________________________


Address:  _____________________________________________________________________
 
Note: The above signature should correspond exactly with the name on the face of
this Warrant or with the name of assignee appearing in assignment form below.


AND, if said number of Warrant Shares shall be less than the total number of
Warrant Shares purchasable under the Warrant, a new Warrant is to be issued in
the name of said undersigned for the balance remaining of the Warrant Shares
purchasable thereunder less any fraction of a share of Common Stock paid in cash
and delivered to the address stated above.


 
 

--------------------------------------------------------------------------------

 
ASSIGNMENT FORM
To be executed by the Warrant Holder
In order to Assign Warrants


FOR VALUE RECEIVED,____________________________________ hereby sells, assigns
and transfers unto


PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER



 



 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Please print or type name and address)




______________________ of the Warrants represented by this Warrant, and hereby
irrevocably constitutes and appoints ________________________ Attorney to
transfer this Warrant on the books of the Company, with full power of
substitution in the premises.


Dated:______________________  ____________________________
(Signature of Registered Holder)




In addition to executing this Assignment Form, the Warrant Holder and the
transferee must comply with the other requirements for transfer set forth in
Sections 6 and 7 of the Warrant.




CERTIFICATION OF STATUS OF TRANSFEREE
TO BE EXECUTED BY THE TRANSFEREE OF THIS WARRANT


The undersigned transferee hereby certifies to the registered holder of this
Warrant and to Lifesciences Opportunities Incorporated that the transferee is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.
 



Dated:_____________________ __________________________

  (Signature of Transferee)

   

 
 
 
 

--------------------------------------------------------------------------------

 